ACCEPTED
                                                                                                                                                 05-15-01520
                                                                                                                                  FIFTH COURT OF APPEALS
                                                                                                                                             DALLAS, TEXAS
                                                                                                                                      12/16/2015 10:22:51 AM
                                                                                                                                                  LISA MATZ
                                                                                                                                                      CLERK
Appellate Docket Number: i 05-15-01520-CV
Appellate Case Style:
                              TXU Energy Retail Company LLC 1111111111111111111111111111111111111111
                        Vs.
                              Fort Bend Independent School District                                                      FILED IN
                                                                  :                                               5th COURT OF APPEALS
Companion Case No.:                                                                                                   DALLAS, TEXAS
                                                                                                                 12/16/2015 10:22:51 AM
                                                                                                                        LISA MATZ
                                                                                                                          Clerk
Amended/corrected statement:                       DOCKETING STATEMENT (Civil)
                                             Appellate Court: 5th Court of Appeals
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
L Appellant                                                               II. Appellant Attorney(s)
❑ Person M Organization (choose one)                                       4 Lead Attorney
Organization Name:   TXU Energy Retail Company                            First Name:  John
First Name:                                                               Middle Name: Franklin
Middle Name:    IIIIIIIIIIIIIIIIIIIIIIMM=                                 Last Name:        Guild
Last Name:     1111111111111111111111111111111111111111                   Suffix:
Suffix:        gm                                                         Law Firm Name:Gruber Hurst Elrod Johansen Hail Shank
                                                                                                                                        _.
Pro Se: 0                                                                Address 1:         1445 Ross Ave.
                                                                         Address 2:         Suite 2500
                                                                         City:              Dallas
                                                                         State:     Texas                      i Zip-I4:   i ,,
                                                                         Telephone:         214-855-6800
                                                                         Fax:       214-855-6808
                                                                         Email:      jguild@ghetrialcom
                                                                         SBN:       24041022
A. Appellant                                                              IL Appellant Attorney(s)
    .,
0 Person      ❑ Organization (choose one)                                ❑       Lead Attorney
                                                                         First Name:        Michael
First Name:  111111.1•11.11111MIMMI                                      Middle Name: K.                    MillirMai
Middle Name: simminiumigiativ  - ,,,                       .        •    Last Name:         Hurst
Last Name:      11111111111111111111111111111111Waii                     Suffix:
Suffix: 11111111111111                                                   Law Firm Name: Gruber Hurst Elrod Johansen Hail Shank LLP
Pro Se: 0                                                                Address 1:         11445 Ross Ave.
                                                                         Address 2:         Suite 2500




                                                               Page 1 of 10
                                                                         City:              Dallas
                                                                         State:     Texas                          Zip+4:           75204 _
                                                                         Telephone:         214-855-68,„j ext. 111111111
                                                                         Fax:       214-855-6808           'rano
                                                                         Email:     mhurst@ghetrial.com '41,11INIMI11.111M
                                                                         SBN:       10316310

L Appellant                                                              IL Appellant Attorney(s)

❑ Person      [ Organization (choose one)                                II      Lead Attorney
                                                                         First Name:        A. Shona
First Name:                                                .             Middle Name:                                                              ,

Middle Name:                                       ,                     Last Name:         a. ,               ,                    ,                  ,
Last Name:           ,p,.                                                Suffix:
Suffix:                                                                  Law Finn Name:Gruber Burst Elrod Johansen Hail Shank L

Pro Se: 0                                                                Address 1:         '11445 Ross Ave--           -- --           '.'0, -1-
                                                                         Addreas 2:         Suite 25.991
                                                                         City:              Dallas
                                                                         State:     texas                          Zip+4: 73201. 1111111,1
                                                                         Telephone:             214-855-6800              ! ext.
                                                                         Fax:       214-855-6808
                                                                         Email: Orown®ghetrial.com                  ,
                                                                         SBN:        4007164

                            „,                                       '   IL         ellant Attorney(s)                                     ,•,,,
L Appella
❑ Person ❑ Organization (choose one)                                     •       Lead Attorney
                                                                         First Name:        Jonathan
                                 ,
First Name:                                                              Middle Name: R,
Middle Name:                                                             Last Name:         Childers

Last Name:                           -                                   Suffix:
Suffix: I       .,                                                       Law Firm Name:Gruber Hurst Elrod Johansen Hail Shank LLP

Pro Se: 0                                                                Address 1:         1445 Ross Ave.                                             I
                                                                         Address 2:         Suite 2500                                                 i
                                                                         City:              .
                                                                                                                              _
                                                                         State:     Texas            ,,,            •       : 75 'O'P)
                                                                         Telephone:             214-855-6800                ext. ,
                                                                         Fax:       214-855-6808
                                                                         Email:      jchilders@ghettiare                        -
                                                                         SBN:       24050411

III. Appellee                                                             W. Appellee Attorney(s)
•   Person     a Organization (choose one)                               0
                                                                         .       Lead Attorney
Organization Name: Fort Bend Independent School District                 I First Name:      Richard

                                                               Page 2 of 10
First Name:                                      Middle Name:   MI111111111111111111111111111111111111111111111
Middle Name:                                     Last Name:
Last Name:                                       Suffix:
Suffix:                                          Law Firm Name: R..ogers,Morsy,
Pro Se: 0                                        Address 1:      5718 westiiiMEMMINEMEM
                                                 Address 2: Suite 1204111.11011.01.11EM
                                                 City:           Houston
                                                 State: Texas
                                                 Telephone:    713-960-6000
                                                 Fax:    713-960-6025
                                                 Email: rmorris@rmgllp.coMr
                                                 SBN: 14497750                '71110
IIL Appellee                                      IV. Appellee Attorney(s)
❑ Person El Organization (choose one)            ❑ Lead Attorney
                                                 First Name:  lonathan
First Name: 1111111111MOMMIMIN.                  Middle Name: G.
Middle Name: 11111111111MMIESIMISI                Last Name:     Brush
Last Name: 1111111.111=1111111111111111111111     Suffix:
Suffix:                                           Law Firm Name: Rogers, Morris & Grover,'L.L.P.
Pro Se: 0                                         Address 1:     5718 WestheimeraiggioL
                                                  Address 2:     Suite 1200
                                                  City:        Houston 1111111111111111111111lNIIIIIIIII
                                                  State: Texas               ziph4: 7705
                                                  Telephone:    713-960-6000      ext.
                                                  Fax: q13-960-6025
                                                  Email: ihrush@migllp.coni
                                                  SBN: 0045576




                                         Page 3 of 10
V. Perfection Of Appeal And Jurisdiction
Nature of Case (Subject matter or type of case): Contract                      •— , , ,'
                                                                             Aaiiiii

Date order or judgment signed: November 24, 2015                         Type of judgment: §iiarairJudgment
Date notice of appeal filed in trial court: December 14, 2015
If mailed to the trial court clerk, also give the date mailed:                              ,
Interlocutory appeal of appealable order: • Yes           No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            U Yes ,','.i No
If yes, please specify statutory or other basis on which appeal is accelerated:
F'...:    .                                                                                                               ;

Parental Termination or Child Protection? (See TRAP 28.4): ❑Yes • No

Permissive? (See TRAP 28.3):              NI Yes 0 No
If es, • lease s • statutory or other basis for such status:
                                                                                                               -'-'
Agreed? (See TRAP 28.2):                      ❑ Yes 0 No
If yes, please specify statutory or other basis for such status:

Appeal should receive precedence, preference, or priority under statute or rule:           ❑ Yes CA No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?         • Yes .0 No
Judgment or order disposes of all parties and issues: 0 Yes ❑No
Appeal from final judgment:                              ,►A Yes ❑ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   ❑ Yes 0 No

VL Actions Extending Time To Perfect Appeal

Motion for New Trial:                N Yes ►.1 No                  If yes, date filed:
Motion to Modify Judgment:           N Yes 0 No                    If yes, date filed:
Request for Findings of Fact         ❑ Yes 0 No                    If yes, date filed:
and Conclusions of Law:
                                    ['Yes         No               If yes, date filed:
Motion to Reinstate:
                                     ❑ Yes CA No                   If yes, date filed:
Motion under TRCP 306a:
Other.                               NI Yes CA No
                                                                        ."-'.7.r :
If other, please specify: '-                                                                                          ,
VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     ❑ Yes ❑ No                     If yes, date filed:

Contest filed in trial court:       111Yes 0 No                    If yes, date filed: 111111111111.11111

Date ruling on contest due:                        _,

Ruling on contest: • Sustained           • Overruled               Date of ruling: MIIIIIIIIII

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         ❑ Yes   a No
If yes, please attach a copy of the petition.



Date bankruptcy filed: 1                                            Bankruptcy Case Number




IX. Trial Court And Record
                                                             __
Court:    116th Judicial District                                         Clerk's Record:
County: Dallas Coun         '                -                            Trial Court Clerk:    a District    ❑ County
Trial Court Docket Number (Cause No.): 13-14961        ' -        r --.   Was clerk's record requested?       a Yes   ❑ No
                                                                          If yes, date requested: December 14, 2015       !
Trial Judge (who tried or disposed of case):                              If no, date it will be requested:
First Name:       Tonya                                                   Were payment arrangements made with clerk?
Middle Name: gitiaggailliMMangv*I1                                                                           a Yes a No III Indigent
Last Name:                                                                (Note: No request required under TRAP 343(a),(b))
Suffix:
Address 1:         X600 Commerce SAIIIIIIIIIIIIIIIIIIOI
Address 2 :        Box 640 41.1111
City:              Dallas IMMERRINIMMINIMI
State: Texas                ; Zip + 4: 75202=
Telephone:     214-653-6015           ' ext.    Ire
Fax:
Email: stownsend@dallascourts.org



Reporter's or Recorder's Record:
Is there a reporter's record?           III Yes   a   No
Was reporter's record requested?       ❑ Yes a No

Was there a reporter's record electronically recorded? ❑ Yes 0 No
If yes, date requested: HIMEMIIIIII
If no, date it will be requested: ,
Were payment arrangements made with the court reporter/court recorder? ii yes II No ❑Indigent




                                                                   Page 5 of 10
❑ Court Reporter                        ❑ Court Recorder
❑ Official                              ❑ Substitute


First Name:      Inilat,
Middle Name: 111.11E_                          _
Last Name:          -

Suffix:
Address 1:       1                       Mill1111111.11
Address 2:                               Ineneginli
City:                                                           .. ,A1111
State: Texas;                        Zip + 4:
Telephone:                            ext. ,._ITIMI
Fax:
Email:                                                          .,
                                                                                                                     ,   .               . .,. f.
X. Superse ens Bond                                                                                        .,
                                                                                --:K..:`
Supersedeas bond filed: ❑ Yes • No             If yes, date filed: I

Will file: ❑ Yes • No


XL Extraordinary Relief
Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                     • Yes a No
If yes, briefly state the basis for your request


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the let, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?               Yes FI No
If no, please specify:This case has been through ADR.
Has the case been through an ADR procedure? lJYes ❑ No
If yes, who was the mediator? Gary D. Eisenstat -;                         ,.
What type of ADR procedure? Mediation                                .
At what stage did the case go through ADR?             0 Pre-Trial       ❑ Post-Trial            ❑ Other
                                                   _                                       .,.                                           -
If other, please specify:
Type of case? Contract                                                                                      ' r
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether Fort Bend Independent School District is entitled to imtunity from suit on a contract between it and the Plaintiff.

How was the case disposed of? Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Summary Judgment in favor of Fort
                                                                                            Bend ISD
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:                              1
                                                                         Page 6 of 10
 Attorney's fees (trial):
 Attorney's fees (appellate):
 Other:
 If other, please specify:1



Will you challenge this Court's jurisdiction?     ❑ Yes 0 No
 Does judgment have language that one or more parties "take nothing"?     IS] Yes ❑ No
 Does judgment have a Mother Hubbard clause? ❑Yes 0 No
 Other basis for finality? Order disposes of only remaining claims and states that it is a "Final Judgment"
 Rate the complexity of the case (use 1 for least and 5 for most complex): D1 D2                 E4 E5
 Please make my answer to the preceding questions known to other parties in this case.       el Yes ❑ No
 Can the parties agree on an appellate mediator? ❑ Yes g No
 If yes, please give name, address, telephone, fax and email address:
 Name                           Address                      Telephone                    Fax                        Email
 SIMENEINIMEM

 Languages other than English in which the mediator should be proficient:
 Name of person filing out mediation section of docketing statement:



JCUIL Related Matters
NV41
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 05-14-01515-CV                                                  Trial Court 116th District Court

   Style: TXU Energy Retail Company LL




                                                               Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charg'ng legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             ❑ Yes IZ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ❑ Yes E] No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            ❑ Yes ❑ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ❑ Yes ❑ No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:              December 16, 2015



Printed Name: John Franklin Guild                                                        State Bar No.: 24041022



Electronic Signature: /s/ John Franklin Guild
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 16, 2015 •



Signature of counsel (or pro se party)                                   Electronic Signature: Is/ John Franklin Guild
                                                                                (Optional)

                                                                            State Bar No.: 24041022
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 16, 2015
Manner Served: eServed

First Name:      Richard

Middle Name: A.
Last Name:       Morris
Suffix:
Law Finn Name: Rogers, Morris & Grover, L.L.P.
Address 1:       5718 Westeimer
Address 2:       Suite 1200

City:            Houston
State Efexas                         Zip+4: 77057
 Telephone: 713-960-6000 ext.
Fax:      713-960-6025
Email: rmorris@rmgllp.com
If Attorney, Representing Party's Name: Fort Bend Inedpendent School District
Please enter the following for each person served:




                                                                Page 9 of 10
Date Served:   r December 16, 2015
Manner Served: eServed
First Name:       Johnathan
Middle Name:
Last Name:   brush
Suffix
Law Firm Name: Xogers, Morris & Grever„LI.P._ 41111111.11
Address 1:        5718 Westeimer, rc
Address 2:        Suite 1200 -MINAUNIMIIIII
City:             Bouston_
State     Texas       _                Zip+4:
Telephone: 713*0:6000111 ext.
Fax:  713-960-6025 _
Email: jbrush@rmgllp.coni'
If Attorney, Representing Party's Name: Fort Bend Independent School District
Please enter the following for each person served:

Date Served: [Dedember 16, 2015
Manner Served: 'eSerVed      maggir
First Name:       Stephanie,.
Middle Name:
Last Name: WM
            -- 11111,                                111111111111E
Suffix:
Law Firm Name: Rogers,.Morris & Grover3rP.
Address 1:   674:Westeimer
Address 2:   OuiteJ200 AllaW 111.1=rn
City:             Houston
State     Texas
 Telephone: V13-260-6000 ext.
Fax:      g13-960.7925
        • smaher gllp.com
If Attorney, Representing Party's Name Pod Bend Independent School District




                                                              Page 10 of 10